                                                        Notice Recipients
District/Off: 1126−2                            User: admin                             Date Created: 4/15/2019
Case: 18−04177−TOM11                            Form ID: pdf000                         Total: 205


Recipients of Notice of Electronic Filing:
aty         Benjamin Shaw Goldman                   bgoldman@handarendall.com
aty         Bill D Bensinger           bdbensinger@csattorneys.com
aty         Brian R Walding            bwalding@waldinglaw.com
aty         Bryan Scott Kaplan              bkaplan@kkgpc.com
aty         Cathleen C Moore              ccmoore@bradley.com
aty         Clark R Hammond                chammond@wallacejordan.com
aty         Clyde Ellis Brazeal, III             ebrazeal@joneswalker.com
aty         D Christopher Carson               ccarson@burr.com
aty         Daniel D Sparks            ddsparks@csattorneys.com
aty         Daniel Isaac Waxman                dwaxman@wyattfirm.com
aty         David Skinner           david@skinnerlegal.com
aty         David Lewis Selby, II              dselby@baileyglasser.com
aty         David M. Hillman              David.Hillman@srz.com
aty         David S. Maxey            dmaxey@spain−gillon.com
aty         Douglas J Centeno             dcenteno@bcattys.com
aty         Edward Q Ragland               ed.ragland@usdoj.gov
aty         Eric T Ray         eray@balch.com
aty         Evan Nicholas Parrott              eparrott@maynardcooper.com
aty         Frederick Darrell Clarke, III               fclarke@rumberger.com
aty         Frederick Mott Garfield               fgarfield@spain−gillon.com
aty         Garrett Nail        garrett.nail@thompsonhine.com
aty         George N. Davies             gdavies@qcwdr.com
aty         Glen Marshall Connor                gconnor@qcwdr.com
aty         Grady Milton McCarthy                  milton.mccarthy@asmc.alabama.gov
aty         Heather A Jamison              hlee@burr.com
aty         J Leland Murphree             Lmurphree@maynardcooper.com
aty         James Blake Bailey              jbailey@bradley.com
aty         James Michael Cooper                jmc@phm−law.com
aty         James T. Bentley            James.Bentley@srz.com
aty         Jay R. Bender          jbender@babc.com
aty         Jennifer Brooke Kimble                jkimble@lowenstein.com
aty         Jeremy L Retherford              jretherford@balch.com
aty         John Isbell        john.isbell@thompsonhine.com
aty         Joseph Sinnott Sheerin              jsheerin@mcguirewoods.com
aty         Kevin A Rogers            krogers@wellsmar.com
aty         Lee R. Benton           lbenton@bcattys.com
aty         Linda Donhauser             ldonhauser@milesstockbridge.com
aty         Lloyd Weaver Gathings, II                 lgathings@gathingslaw.com
aty         Marty L. Brimmage, Jr.                mbrimmage@akingump.com
aty         Mary Martin Majors Mitchell                  mary.mitchell@revenue.alabama.gov
aty         Matthew Jason Ford               mford@baileyglasser.com
aty         Matthew M Cahill              mcahill@bakerdonelson.com
aty         Max A. Moseley             mmoseley29@hotmail.com
aty         Michael E Bybee             mbybee1@bellsouth.net
aty         Michael Leo Hall             mhall@burr.com
aty         Paul Greenwood             pgreenwood@balch.com
aty         R. Scott Williams            swilliams@rumberger.com
aty         Richard E. O'Neal            USAALN.BANKRUPTCY@usdoj.gov
aty         Richard Patrick Carmody                 richard.carmody@arlaw.com
aty         Rita L Hullett         rhullett@bakerdonelson.com
aty         Robert C Keller           rjlawoff@bellsouth.net
aty         Robert H Adams             radams@rumberger.com
aty         Russell McWhorter Cunningham, IV                    russell@cunninghamfirmllc.com
aty         Ryan David Thompson                  rthompson@maynardcooper.com
aty         Samuel Stephens             sstephens@bcattys.com
aty         Stephen B Porterfield             sporterfield@sirote.com
aty         Stuart H. Memory             smemory@memorylegal.com
aty         Thomas Benjamin Humphries                     thumphries@sirote.com
aty         Vernie Edward Freeman                  lorabeth@stonepatton.com
aty         Walter F McArdle              wmcardle@spain−gillon.com
                                                                                                                  TOTAL: 60

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Mission Coal Company, LLC, et al.,     7 Sheridan Square, Suite 300      Kingsport, TN 37660
ba          J. Thomas Corbett      Bankruptcy Administrator      1800 5th Avenue North        Birmingham, AL 35203
cr          United Mine Workers of America       UMWA Headquarters           18354 Quantico Gateway
            Drive       #200      Triangle, VA 22172

     Case 18-04177-TOM11 Doc 1323-1 Filed 04/15/19 Entered 04/15/19 11:55:00                                            Desc
                  PDF Picklist Creditors & Ptys: Notice Recipients Page 1 of 4
cr          Alabama Power Company               c/o Eric T. Ray         P.O. Box 306         Birmingham, AL 35201
cr          Indemnity National Insurance Company              725 Cool Springs Boulevard, Suite 600           Franklin, TN 37067
cr          Delaware Trust Company, Adm. Agt. for First Lien Holders               c/o Linda V. Donhauser, Esquire          Miles &
            Stockbridge P.C.          100 Light St., 10th Fl.        Baltimore, MD 21202
cr          Natural Resource Partners L.P.           c/o Jennifer M. McLemore, Esquire            Christian & Barton, LLP        909 E.
            Main Street, Suite 1200          Richmond, VA 23219
cr          Mission Coal Funding, LLC             6801 Falls Of Neuse Road           Suite 100        Raleigh, NC 27615
intp        Francis Petrie        Kirkland & Ellis LLP           601 Lexington Avenue           New York, NY 10022
intp        Gilbert Wallice         Kirkland & Ellis LLP           601 Lexington Avenue           New York, NY 10022
intp        Melissa N. Koss          Kirkland & Ellis LLP           300 North LaSalle         Chicago, IL 60654
intp        Stephen E. Hessler          Kirkland & Ellis LLP           601 Lexington Avenue          New York, NY 10022
intp        Brad Weiland          Kirkland & Ellis LLP           300 North LaSalle          Chicago, IL 60654
intp        Travis M. Bayer          Kirkland & Ellis LLP           300 North LaSalle         Chicago, IL 60654
intp        Michael P. Esser          Kirkland & Ellis LLP           555 California Street       San Francisco, CA 94104
intp        Ciara Foster         Kirkland & Ellis LLP           601 Lexington Avenue           New York, NY 10022
intp        Anne Gilbert Wallice          Kirkland & Ellis LLP            601 Lexington Avenue          New York, NY 10022
cr          THOMPSON TRACTOR CO., INC.                      HAND ARENDALL HARRISON SALE LLC                        1801 5th Avenue
            North        Suite 400         Birmingham,           AL, 35203 U.S.
cr          COWIN EQUIPMENT COMPANY, INC.                         c/o Cathy Moore          Bradley Arant Boult Cummings,
            LLP        1819 5th Avenue North             Birmingham, AL 35203
cr          Berwind Land Company              c/o Peter M. Pearl         Spilman Thomas & Battle PLLC             P. O. Box
            90        Roanoke, VA 24002
ba          Jon A Dudeck           1800 5th Avenue North            Birmingham, AL 35203
crcm        United Central Industrial Supply Company, LLC               Attn: Henry E. Looney          1241 Volunteer Pkwy, Ste.
            1000        Bristol, TN 37620
crcm        United Mine Workers of America              Attn: Brian Sanson         18354 Quantico Gateway Drive, Suite
            200        Triangle, VA 22172
crcm        UMWA 1974 Pension Plan and Trust                Attn: Glenda S. Finch         2121 K Street, N.W.         Washington, DC
            20037
crcm        Pense Bros. Drilling Co., Inc.         Attn: Lisa Whitener         P. O. Box 551         Frederick Town, MO 63645
crcm        Coal Speciality Funding, LLC            Attn: Kirk B. Burkley, Esq          707 Grant St., Ste 2200 Gulf
            Tower         Pittsburgh, PA 15219
crcm        Cleveland−Cliffs Inc. f.k.a. Cliffs Natural Resources, Inc.          Attn: Susanne E. Dickerson          200 Public Square,
            Ste 3300        Cleveland, OH 44114
crcm        White Armature Works, Inc.            Attn: John White III         P. O. Box 330         Mallory, WV 25634
crcm        Tracy Barton          C/O Lloyd Gathings           2204 Lakeshore Sr., Ste 406          Birmingham, AL 35209
intp        Angelo Webster           Attn: Jeffrey P. Leonard and Max Moseley             2224 1st Avenue North          Birmingham,
            AL 35203
cr          Appalachian Power Company d/b/a American Electric Power                  c/o Eric T. Ray, Esq.       Post Office Box
            306        Birmingham, AL 35201
cr          Alabama Surface Mining Commission                P. O. Box 2390         Jasper, AL 35502−2390
cr          Wilmington Savings Fund Society, FSB              c/o John R. Ashmead           Seward & Kissel, LLP           One Battery
            Park Plaza         New York, NY 10004
intp        Zolfo Cooper Management, LLC               c/o Kevin Nystrom          5 Becker Farm Road           4th Floor       Roseland,
            NJ 07068
cr          Custom Engineering, Inc.           656 Hall St         Clay, KY 42404
cr          Bluestone Coal Corporation and Double Bonus Mining Company                   1901 6th Avenue North           Birmingham
cr          Cleveland−Cliffs, Inc. f/k/a Cliffs Natural Resources, Inc.          c/o Stephen B. Porterfield        2311 Highland
            Avenue South           Birmingham, AL 35205
op          Jefferies LLC         520 Madison Avenue             New York, NY 10022
op          Omni Management Group               1120 Avenue of the Americas, 4th Floor            New York, NY 10036
aud         Cherry Bekaret, LLP           P.O. Box 25549           Richmond, VA 23260
sp          Ogletree Deakins Nash Smoak & Stewart PC                P.O. Box 89         Columbia, SC 29202
sp          Bingham Greenebaum Doll, LLP               300 West Vine Street Suite 1200           Lexington, KY 40507
sp          Bradley Arant Boult Cummings, LLP               One Federal Place         1819 Fifth Avenue North           Birmingham, AL
            35203
acc         Carr, Riggs, & Ingram, LLC            1117 Boll Weevil Circle          Enterprise, AL 36331−1070
sp          Fabian VanCott           215 South State Street, Suite 1200         Salt Lake City, UT 84111
sp          Gibbons P.C.          One Gateway Center            Newark, NJ 07102−5310
sp          Grove, Holmstrand & Delk, PLLC               44 1/2 Fifteen Street        Wheeling, wv 26003
sp          Law Office of John F. Tyra, PC            1661 McFarland Blvd N            Tuscaloosa, AL 35406
consult     Lucha LLC           274 Gentle Breeze Drive           Chapmanville, WV 25598
acc         KPMG LLP             1676 International Drive          McLean, VA 22102
sp          Meyers, Roman, Friedberg & Lewis               28601 Chagrin Blvd, Suite 600          Cleveland, OH 44122
sp          Richards, Layton & Finger, P.A.            One Rodney Square, P.O. Box 551            Wilmington, DE 19899
sp          Sirote & Permutt, PC          P O Bo 55727           Birmingham, AL 35255
op          Towers Watson Delaware, Inc.             P.O. Box 28025          Chicago, IL 60673
cr          Jam Khorrami           c/o Mina Nami Khorrami, LLC              115 West Main, Ste 200A          Columbus, OH 43215
cr          Joann Waid, et al.         Spain & Gillon, LLC            505 North 20th Street        1200 Financial
            Center        Birmingham, AL 35203
intp        Ana M Clarke           c/o Benton & Centeno, LLP             2019 Third Avenue North          Birmingham, AL 35203
intp        Thomas M Clarke            c/o Benton & Centeno, LLP            2019 Third Avenue North           Birmingham, AL 35203
cr          Bay Point Advisors, LLC            c/o Ellis Brazeal        Jones Walker LLP          420 20th Street
            North        Birmingham, AL 35203
fa          Berkeley Research Group, LLC              Edwin N. Ordway, Jr.          810 Seventh Avenue, Suite 4100          New York,
            NY 10019
fa          Ernst & Young LLP            1401 McKinney St Ste 1200             Houston, TX 77010


       Case 18-04177-TOM11 Doc 1323-1 Filed 04/15/19 Entered 04/15/19 11:55:00                                                      Desc
                    PDF Picklist Creditors & Ptys: Notice Recipients Page 2 of 4
cr          MMD Mineral Sizing (America) Inc.               c/o Memory Memory & Causby, LLP                PO Box
            4054        Montgomery, AL 36103
ex          Direct Fee Review LLC             Don F. Oliver         1000 N West Street Suite 1200           Wilmington, DE 19801
intp        Hilda Mitros         P O Box 1145            Welch, WV 24801
cr          Carter Machinery Company, Inc.              c/o Ellis Brazeal        Jones Walker LLP          420 20th St. N.       Suite
            1100        Birmingham, AL 35203
cr          Coking Coal Leasing, LLC             c/o J. Leland Murphree           1901 6th Ave North Suite 2400          Birmingham,
            AL 35203−4604
cr          ENCECO Inc.            c/o J. Leland Murphree           1901 6th Ave North Suite 2400           Birmingham, AL
            35203−4604
cr          Iron Management III, LLC             c/o J. Leland Murphree           1901 6th Ave North Suite 2400         Birmingham, AL
            35203−4604
cr          Iron Management II, LLC             c/o J. Leland Murphree           1901 6th Ave North Suite 2400          Birmingham, AL
            35203−4604
cr          Charles A. Ebetino, Jr.         c/o J. Leland Murphree            1901 6th Ave North Suite 2400         Birmingham, AL
            35203−4604
cr          Jason R. McCoy           c/o J. Leland Murphree           1901 6th Ave North Suite 2400           Birmingham, AL
            35203−4604
cr          Kenneth R. McCoy             c/o J. Leland Murphree           1901 Sixth Ave N Ste 2400          Birmingham, AL
            35203−4604
aty         Kellis Vegetation Management              Kitchens Kelley Gaynes PC           5555 Glenridge Connector, Suite
            800        Glenridge Highlands One             Atlanta, ga 30342
cr          Powellton Minerals LLC             c/o Baker Donelson PC            420 20th St. N., Suite 1400       Birmingham, AL
            35203
mv          American Guarantee and Liability Insurance Co.              American Guarantee and Liability Insuran           1299 Zurich
            Way         Schaumberg, IL 60196
mv          Jefferson County Board of Health             1400 6th Avenue South           Birmingham, AL 35233
intp        Bradley Earl Muncy            P O Box 303           Welch, WV 24801
cr          Clifford Parker, Jr.        c/o Russo, White & Keller, PC            315 Gadsden Highway           Suite
            D        Birmingham, AL 35235
cr          USA Energy Company LLC d/b/a Warrior Energy                    c/o Bradley        Attn: James B. Bailey        1819 Fifth
            Avenue North           Birmingham, AL 35203
cr          United States Department of Labor             Office of Solicitor        Plan Benefits Security       200 Constitution Ave,
            NW         Room N−4611              Washington, DC 20210
cr          MoEqCo, LLC             P.O. Box 117           Montgomery, WV 25136
cr          Insolvency Section Internal Revenue Service             801 Broadway           MDP 146, Room 285            Nashville, TN
            37203
cr          Robindale Energy Services, Inc.            11 Lloyd Avenue           Suite 200        Latrobe, PA 15650
cr          ALABAMA DEPARTMENT OF REVENUE                             P.O. BOX 320001           MONTGOMERY, AL 36132−0001
cr          Triangle Construction, Inc.          PO Box 5          Cordova, AL 35550
aty         Baker, Donelson, Bearman, Caldwell & Berkowitz, PC                  420 20th Street N Ste 1400        Birmingham, AL
            35203
aty         Kirkland & Ellis LLP           601 Lexington Avenue             New York, NY 10022
aty         Lowenstein Sandler LLP             1251 Avenue of the Americas             New York, NY 10020
aty         Alan R. Lepene          Thompson Hine, LLP              3900 Key Center          127 Public Square        Cleveland, OH
            44114
aty         Allison P. Miller         AKIN GUMP STRAUSS HAUER & FELD LLP                          One Bryant Park, Bank of America
            Tower         New York, NY 10036−6745
aty         Arielle B. Adler         Lowenstein Sandler LLP
aty         Augustus C. Epps, Jr.          CHRISTIAN & BARTON, LLP                    909 East Main Street, Suite 1200        Richmond,
            VA 23219−3095
aty         Austin Klar         Kirkland & Ellis LLP            555 California St        San Francisco, CA 94104
aty         Brad Weiland          KIRKLAND & ELLIS LLP                  300 North LaSalle          Chicago, IL 60654
aty         Ciara Foster         KIRKLAND & ELLIS LLP                  601 Lexington Avenue           New York, NY 10022
aty         Craig H. Averch          White & Case LLP             555 S Flower St Ste 2700          Los Angeles, CA 90071
aty         Diana M. Bardes           Mooney, Green, Saindon, Murphy & Welch                 1920 L Street, N.W., Suite
            400        Washington, DC 20036
aty         Erik Y. Preis        AKIN GUMP STRAUSS HAUER & FELD LLP                           One Bryant Park, Bank of America
            Tower         New York, NY 10036−6745
aty         Gabriel L. Olivera         Lowenstein Sandler LLP             One Lowenstein Drive           Roseland NJ
aty         James H.M. Sprayregen             KIRKLAND & ELLIS LLP                  300 North LaSalle        Chicago, IL 60654
aty         Jamie Gottlieb Furia          Lowenstein Sandler LIT            1251 Avenue of the Americas          New York, NY 10020
aty         Jason D. Angelo          Reed Smith LLP             1201 North Market Street, Suite 1500         Wilmington, DE 19801
aty         Jason P. Rubin         AKIN GUMP STRAUSS HAUER & FELD LLP                           One Bryant Park, Bank of America
            Tower         New York, NY 10036−6745
aty         Jeffey Cohen          Lowenstein Sandler LLP             1251 Avenue of the Americas           New York, NY 10020
aty         Jennifer M. McLemore             CHRISTIAN & BARTON, LLP                   909 East Main Street, Suite
            1200        Richmond, VA 23219−3095
aty         John Ashmead           Seward & Kissel, LLP             One Battery Park Plaza          New York, NY 10004
aty         John C. Goodchild, III          Morgan, Lewis & Bockius LLP               1701 Market Street        Philadelphia, PA
            19103−2921
aty         John R. Mooney           Mooney, Green, Saindon, Murphy & Welch,                 1920 L Street NW Suite
            400        Washington, DC 20036
aty         Joseph J. DiPasquale           Lowenstein Sandler LLP            One Lowenstein Drive          Roseland, NJ 07068
aty         Kathryn G. Demander             Akin Gump Strauss Hauer & Feld LLP               1700 Pacific Avenue, Suite
            4100        Dallas, TX 75201
aty         Kevin J. Walsh          MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO                             One Financial
            Center        Boston, MA 02111

       Case 18-04177-TOM11 Doc 1323-1 Filed 04/15/19 Entered 04/15/19 11:55:00                                                     Desc
                    PDF Picklist Creditors & Ptys: Notice Recipients Page 3 of 4
aty        Kevin W. Barrett        Bailey & Glasser LLP         209 Capitol St         Charleston, WV 25301
aty        Kirby B. Burkley        Bernstein−Burkley PC          707 Grant Street Ste 2200          Pittsburgh, PA 15219
aty        Lacy M. Lawrence          AKIN GUMP STRAUSS HAUER & FELD LLP                        1700 Pacific Avenue, Suite
           4100        Dallas, TX 75201
aty        Laura Gibson         Dentons US LLP         1221 McKinney St Ste 1900             Houston, TX 77010
aty        Linda V. Donhauser         Miles & Stockbridge PC          100 Light Street 10th Floor         Baltimore, MD 21202
aty        Lisa G. Beckerman         AKIN GUMP STRAUSS HAUER & FELD LLP                        One Bryant Park, Bank of America
           Tower        New York, NY 10036−6745
aty        Louis A. Bove         Bodell Bove        1845 Walnut St Ste 1100          Philadelphia, PA 19103
aty        Luke Sizemore         Reed Smith Centre         225 5th Ave Ste 1200          Pittsburgh, PA 15222
aty        Mark A. Linidsay         Bernstein Burkley        707 Grant Street, Suite 2200 Gulf Tower           Pittsburgh, PA 15219
aty        Mary E. Seymour          Lowenstein Sandler LLP          One Lowenstein Drive           Roseland, NJ 07068
aty        Matthew Ziegler        Morgan Lewis Bockius LLP             101 Park Avenue          New York, NY 10178
aty        Max A. Moseley          Kumar Prabhu Patel & Banerjee           One Lakeside Commons Ste 800              990 Hammond
           Drive       Atlanta, GA 30328
aty        McClain Thompson           Kirkland & Ellis LLP         1301 Pennsylvania Avenue, N.W.             Washington, DC
           20004
aty        Melissa N. Koss        KIRKLAND & ELLIS LLP                300 North LaSalle          Chicago, IL 60654
aty        Michael Murray         Kirkland & Ellis LLP         601 Lexington Avenue           New York, NY 10022
aty        Michael B. Slade        Kirkland & Ellis LLP         300 North LaSalle          Chicago, IL 60654
aty        Michael D. Mueller        CHRISTIAN & BARTON, LLP                  909 East Main Street, Suite 1200          Richmond,
           VA 23219−3095
aty        Nicole Fulfree       Lowenstein Sandler LLP          One Lowenstein Drive            Roseland, NJ 07068
aty        Paul A. Green        Mooney, Green, Saindon, Murphy & Welch,              1920 L Street NW Suite
           400        Washington, DC 20036
aty        Peter M. Pearl       Spilman, Thomas & Battle, PLLC            310 First Street, Suite 1100        Roanoke, VA 24011
aty        Rachel Jaffe Mauceri        Morgan, Lewis & Bockius LLP             1701 Market Street         Philadelphia, PA
           19103−2921
aty        Robert S. Dooley        118 N 18th St        Bessemer, AL 35020
aty        Robert S. Faxon        Jones Day        901 Lakeside Avenue           Cleveland, OH 44114−1190
aty        Roberto J. Kampfner         White & Case, LLP          555 S. Flower Street, Suite 2700         Los Angeles, CA 90071
aty        Ronald Gorsich         White & Case LLP          555 S Flower St Ste 2700          Los Angeles, CA 90071
aty        Sandra D. Freeburger        Dietz, Shields & Freebuger, LLP          101 First Street        P.O. Box
           21       Henderson, KY 42419−0021
aty        Scott McBride         Lowenstein Sandler LLP         One Lowenstein Drive            Roseland, NJ 07068
aty        Stephen E. Hessler        KIRKLAND & ELLIS LLP                601 Lexington Avenue            New York, NY 10022
aty        Steven L. Thomas         Kay Casto & Chaney PLLC             707 Virginia Street, East, Suite 1500         Charleston,
           WV 25301
aty        Taylor Rose Stoneman          Kirkland & Ellis LLP         555 California Street        San Francisco, CA 94014
aty        Thomas M. Wearsch          Jones Day        901 Lakeside Avenue            Cleveland, OH 44114−1190
aty        Timothy J. McKeon          MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO                           One Financial
           Center       Boston, MA 02111
aty        Warren R. McGraw, II          P O Box 279         Prosperity, WV 25909
smg        Thomas Corbett         BA Birmingham          1800 5th Avenue North           Birmingham, AL 35203
                                                                                                                     TOTAL: 145




      Case 18-04177-TOM11 Doc 1323-1 Filed 04/15/19 Entered 04/15/19 11:55:00                                                   Desc
                   PDF Picklist Creditors & Ptys: Notice Recipients Page 4 of 4
